DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al PG PUB 2018/0198867 in view of SENARATH et al PG PUB 2018/0139107 and Qureshi et al PG PUB 2018/0070327.
Re Claims 1, 11 and 20, DAO et al teaches a network architecture (a system) for managing packet data unit session in a network (See figure 69) whereby a RAN 204 sends packets to a UE 202 (a wireless device) via a radio link wherein the RAN includes a gNB; the RAN 204 initiates a message requesting release of the a wireless device context [0408-0410] wherein the message includes a reason for the release wherein based on the UE context release message, receiving release of signaling path over the AN 6910 (an indication of release) [0413].   DAO but fails to explicitly teach “…a base station central unit belonging to the same based station as the base station distribution unit;”.  
However, SENARATH et al teaches in figure 4, NG-RAN 112 that includes a gNB (a same base station) that includes a gNB-DU (a base station distributed unit) and gNB-CU (a base station central unit) for interconnecting the ED 52 with the Core Network 114 [0066].  One skilled in the would have been motivated to have modified the RAN 204 in DAO with the NG-RAN 112 to support the known NG standard and connectivity.  By combining the teaching, gNB-DU and gNB-CN would have provided the downlink packet flow to the UE 202 from the Core network and when RLF is detected in NG RAN, the gNB-CN would have forwarded the UE context release request to the AMF 218 in DAO et al.  
DAO et al teaches the initiation of the UE context release may be RAN-initiated with a cause e.g., radio link failure, User inactivity, etc [0409]. In view of SENARATH, the RAN in DAO can be modified with gNB (a same base station) which includes gNB-CU coupled with gNB-DU and with ED for sending and receiving messages.  By combining the teachings, the gNB-DU would have monitors for a failure of the radio link, as suggested by DAO.  However, DAO in view of SENARATH fails to explicitly teach “the cause parameter comprising not receiving at least one Transport block from the wireless device during a time period…”.  
However, Qureshi et al teaches based on the RLC PDU (at least one Transport Block) is not received during a downlink expiration timer has expired, the processor declares a radio link failure [0091-0095].
By combining the teachings, radio link failure can be determined based on at least one Transport block not being received during the time period at the gNB of SENARATH to initiate UE context release of DAO et al.  
One skilled in the art would have been motivated to have determined the radio link failure based on the expiration timer of Qureshi et al to initiate the failure recovery in the 5G network.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 5, 15, SENARATH et al teaches the NG RAN (including the base station central unit) sends to a AMF (a core entity device) a N2 UE Context Release request (a release message indicating a release request for a second wireless device context of the wireless unit) [0411-0413] wherein the message can include an AN tunnel information which is associated with a interface connection between the AN (the base station unit) and the AMF (the core network device) for the UE.
Re Claims 6, 16, DAO et al teaches the wireless device context can be a data radio bearer or information parameter associated with the wireless device
Re Claims 7, 17, DAO et al teaches the release of the wireless device context comprises a UE identifier [0411].
Re Claims 8, 18, DAO et al teaches the gNG (the base station distributing unit in RAN) determines the RLF with UE.
Re Claims 9, 19, SENARATH et al teaches the NG RAN (including the base station central unit) sending a N2 UE Context Release Complete 6914 (a complete message).
Re Claim 10, SENARATH et al teaches the NG RAN (including the base station central unit) releases based on the message of the wireless device context of the UE.
Claims 2, 4, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al PG PUB 2018/0198867 in view SENARATH et al PG PUB 2018/0139107 and Qureshi et al PG PUB 2018/0070327as applied to Claim 1 above and further in view of YIU et al PG PUB 2019/0053315.
Re Claims 2, 4, 12,14, DAO et al, SENARATH et al and Qureshi et al PG PUB teaches monitoring the radio link for determining RLF but fails to explicitly teach indicating a number of packet retransmission reaching a threshold number as claimed.  However, YIU et al teaches performing RLF recovery procedure (a radio link control layer) based on a retransmission threshold value [0093].  One skilled in the art would have been motivated to have determined the number of packet retransmission reaching the threshold number to determine whether RLF has occurred for reliability. Therefore, it would have been obvious to one skilled to have combined the teachings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472